August 21, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     WELLS FARGO BANK, N.A., AS TRUSTEE FOR CARRINGTON
  MORTGAGE LOAN TRUST, SERIES 2006-NC3 ASSET BACKED PASS-
 THROUGH CERTIFICATES, TOM CROFT, NEW CENTURY MORTGAGE
   CORPORATION, AND CARRINGTON MORTGAGE SERVICES, LLC,
                         Appellants

NO. 14-13-00435-CV                      V.

MARY ELLEN WOLF AND DAVID WOLF, ON BEHALF OF THEMSELVES
       AND ALL OTHERS SIMILARLY SITUATED, Appellees
             ________________________________

       This cause, an appeal from the Order Granting Class Certification, signed
May 1, 2013, was heard on the transcript of the record. We have inspected the
record and find error in the order. We therefore order that the Order Granting
Class Certification of the court below is REVERSED and REMAND the cause
for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Mary Ellen Wolf and David Wolf, on behalf of Themselves And All
Others Similarly Situated.

      We further order this decision certified below for observance.